UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-4538


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MARCO WIGFALL,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:09-cr-00039-FDW-9)


Submitted:   March 1, 2016                 Decided:   March 17, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Nis Leerberg, SMITH MOORE LEATHERWOOD LLP, Raleigh,
North Carolina, Kip D. Nelson, SMITH MOORE LEATHERWOOD LLP,
Greensboro, North Carolina, for Appellant.     Jill Westmoreland
Rose, United States Attorney, Amy E. Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marco     Wigfall     appeals       the      district        court’s       judgment

revoking his supervised release and sentencing him to 12 months’

imprisonment.        Wigfall      argues     that       his   sentence      was    plainly

unreasonable because the district court mistakenly believed that

Wigfall’s revocation sentence had to run consecutively to his

state prison sentence.           We have reviewed the record and conclude

that     the   district     court     correctly         understood        that    it   had

discretion to impose a concurrent or consecutive sentence.                             See

U.S.    Sentencing     Guidelines      Manual        § 7B1.3(f)          (2009)    (policy

statement      expressing        preference       for     consecutive          sentences);

United States v. Thompson, 595 F.3d 544, 546-47 (4th Cir. 2010)

(discussing non-binding nature of policy statements concerning

revocation).         Accordingly,       we       affirm       the   district       court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented         in    the    materials

before    this   court     and    argument     would      not   aid      the    decisional

process.

                                                                                  AFFIRMED




                                           2